Title: To James Madison from Aaron Burr, 2 August 1802
From: Burr, Aaron
To: Madison, James


Sir
Nyork 2 Augt. 1802
At the request of Col. Weissenfels I transmit the enclosed Certificate. Having served with the Colonel during the revolutionary War & knowing him to be a brave & Valuable officer, a Man of integrity & honor, I could not refuse to him this Civility. I have no personal acquaintance with Mr Baker, but from my knowledge of two of the persons attesting in his favor, I cannot doubt of the truth of their Certificate. It may be proper to add that Mr. Baker is the son in Law of Col. Weissenfels. I have the honor to be with great respect Your Ob St
A; Burr
 

   
   RC and enclosure (DLC: Jefferson Papers). Filed with JM to Jefferson, 20 Aug. 1802.



   
   Burr enclosed a one-page certificate, dated 30 July 1802 and signed by Frederick Weissenfels, William Tredwell, and John Casenave, attesting to John Martin Baker’s character and knowledge of English, French, Spanish, and Italian.


